Title: To James Madison from John Stevens, 21 June 1815
From: Stevens, John
To: Madison, James


                    
                        Sir,
                        Hoboken June 21st. 1815.
                    
                    Intending shortly to embark for some port in France, and to proceed thence with all convenient speed to Paris, I now take the liberty of advising Your Excely. thereof—and should the Secretary of State have occasion to transmit any dispatches to our Ministers in Europe I shall be happy to have the honor of taking charge of them.
                    My Son and myself have now finished a most satisfactory series of experiments on the elongated shells he has lately invented, a minute detail of which will be furnished by Capn. Evans, who was charged by the Secretary of the Navy with making the necessary arrangements for this purpose, and directed to make a report of the same. But as he is now absent on a journey to New Port, and will not return until some day next week, and as his Official report will not be made out before his return, I have therefore deemed it expedient to anticipate the same, that should Government determine to furnish the squ[a]dron designed to act against the Algerines with a complement of these shells, orders for furnishing the same may be transmitted to us as speedily as possible, as it requires some time to prepare them.
                    On the return of Capn. Evans my Son and myself propose proceeding immediately to Washington, and shall then have the honor of communicating personally with your Excellency, and also with the War and Navy Departments on the subject of these shells. With the highest Respect and Esteem I have the Honor to be, Your Excellency’ Obedt. Servant
                    
                        John Stevens.
                    
                